United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS        February 20, 2004
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-60175
                           Summary Calendar



ALEXEI LEONOV

                       Petitioner

     v.

JOHN ASHCROFT, US ATTORNEY GENERAL

                       Respondent

                          --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                           BIA No. A71 495 769
                          --------------------

Before KING, Chief Judge, and EMILIO M. GARZA and BENAVIDES,
Circuit Judges.

PER CURIAM:*

     Alexei Leonov petitions this court for review of the Board

of Immigration Appeals’ (BIA’s) decision denying his applications

for asylum and withholding of removal.    We hold that the BIA’s

determination that Leonov had not demonstrated past persecution

or a well-founded fear of future persecution is supported by

substantial evidence and, therefore, that he is ineligible for

asylum.   See 8 C.F.R. § 208.13(a), (b); Lopez-Gomez v. Ashcroft,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60175
                                 -2-

263 F.3d 442, 444 (5th Cir. 2001).    Because Leonov has failed

to satisfy the requirements for asylum, he has also failed to

satisfy the requirements for withholding of deportation under

the Immigration and Nationality Act.    See Girma v. INS, 283 F.3d

664, 667 (5th Cir. 2002).   Leonov has failed to brief the issue

whether he is eligible for withholding under the Convention

Against Torture, and it is therefore waived.    See

Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir. 1986).

     Insofar as Leonov contends that the Lautenberg Amendment

should be afforded evidentiary weight regarding the persecution

of Jews in Russia, we find that the BIA did acknowledge that

legislation when evaluating the evidence in his case.    Finally,

Leonov argues that 8 C.F.R. § 208.13 should be construed to

afford him the same procedural benefits afforded Russian Jews

under the Lautenberg Amendment to avoid an equal protection

problem.   However, even if that lowered standard were applied to

his case, he has not shown “a credible basis for concern about

the possibility of [] persecution.”    See 8 U.S.C. § 1157 note.

     PETITION DENIED.